Appeal from an award of death benefits to the widow of a deceased employee. Reversal is asked upon the ground that the woman, to whom the award was made, was not legally married to the deceased employee. The evidence fails to show that the marriage was invalid in the Sjate where contracted. The evidence sustains the finding of the Board that she was the widow. Award unanimously affirmed, with costs to the State Industrial Board against the self-insured employer. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.